Exhibit 10.2

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of the 30th
day of November, 2018 (“Effective Date”), by and between JON D.
ISAACSON (“Executive”) and SENSEONICS, INCORPORATED (“Company”).

 

WHEREAS, the Company wishes to employ Executive as the Chief Financial Officer
of the Company and Executive wishes to serve as Chief Financial Officer of the
Company and be its employee, subject to the terms and conditions of this
Agreement;

 

WHEREAS,  the Company and Executive desire to set forth their respective rights
and obligations in this Agreement; and

 

WHEREAS,  this Agreement has been duly approved and its execution has been duly
authorized by the Company’s Board of Directors.

 

NOW, THEREFORE,  in consideration of the mutual promises and covenants contained
herein, the parties agree to the following:

 

1.         Employment by the Company.

 

1.1          Position.   Subject to the terms set forth herein, the Company
agrees to employ Executive in the position of Chief Financial Officer and
Executive hereby accepts such employment on the terms and conditions set forth
in this Agreement. Executive will commence work in this position on January 7,
2019 (the “Start Date”).

 

1.2          Duties.   As Chief Financial Officer Executive will report to the
Chief Executive Officer (“CEO”), performing such duties as are normally
associated with his position and such duties as are assigned to him from time to
time, subject to the oversight and direction of the CEO. During the term of
Executive’s employment with the Company, Executive will work on a full-time
basis for the Company and will devote Executive’s best efforts and substantially
all of Executive’s business time and attention to the business of the Company.
Executive shall perform Executive’s duties under this Agreement principally out
of the Company’s corporate headquarters. In addition, Executive shall make such
business trips to such places as may be necessary or advisable for the efficient
operations of the Company.

 

1.3          Company Policies and Benefits.  The employment relationship between
the parties shall also be subject to the Company’s personnel policies and
procedures as they may be interpreted, adopted, revised or deleted from time to
time in the Company’s sole discretion. Executive will be eligible to participate
on the same basis as similarly situated employees in the Company’s benefit plans
in effect from time to time during his employment. All matters of eligibility
for coverage or benefits under any benefit plan shall be determined in
accordance with the provisions of such plan. The Company reserves the right to
change, alter, or terminate any benefit plan in its sole discretion.
Notwithstanding the foregoing, in the event that the terms of this Agreement
differ from or are in conflict with the Company’s general employment policies or
practices, this Agreement shall control.





1.

--------------------------------------------------------------------------------

 



 

2.         Compensation.

 

2.1           Salary.    Executive shall receive for Executive’s services to be
rendered under this Agreement a base salary of $400,000.00 (Four Hundred
Thousand Dollars) on an annualized basis,  subject to review and adjustment by
the Company in its sole discretion, payable subject to standard federal and
state payroll withholding requirements in accordance with the Company’s standard
payroll practices (“Base Salary”).

 

2.2           Bonus.    During the period Executive is employed with the
Company, Executive shall be eligible to earn for Executive’ s services to be
rendered under this Agreement a discretionary annual cash bonus of up to 50% of
Base Salary (“Target Amount”), subject to review and adjustment by the Company
in its sole discretion, payable subject to standard federal and state payroll
withholding requirements. Whether or not Executive earns any bonus will be
dependent upon (a) Executive’s continuous performance of services to the Company
through the date any bonus is paid; and (b) the actual achievement by Executive
and the Company of the applicable performance targets and goals set by the Board
of Directors of the Company (“Board”). The annual period over which performance
is measured for purposes of this bonus is January 1 through December 31. The
Board will determine in its sole discretion the extent to which Executive and
the Company have achieved the performance goals upon which the bonus is based
and the amount of the bonus,  which could be above or below the Target Amount
(and may be zero). Any bonus shall be subject to the terms of any applicable
incentive compensation plan adopted by the Company. Any bonus, if earned, will
be paid to Executive within the time period set forth in the incentive
compensation plan.

 

2.3           Stock Option Grant.  Subject to approval by the Board and subject
to the terms of the 2015 Plan (the “Plan”), Executive will be granted an option
(the “Option”)  to purchase up to 550,000 shares of the Company’s Common Stock
pursuant to the Company’s standard Qualified Stock Option Agreement (to the
extent permitted) and the terms of the Plan. Twenty-five (25%) percent of the
Option Shares will vest on the first anniversary of the Start Date and the
remaining seventy-five percent (75%) shall vest in equal amounts at the end of
each calendar month for the 36-month period following the first anniversary of
the Start Date, in each such case subject to Executive’s continuous employment
through the applicable vesting date. The exercise price of the Option will be
equal to the fair market value of the Company’s Common Stock on the date of
grant of the Option, as determined by the Board in its sole discretion. The
Option will be governed by and subject to the terms and conditions of the Plan
and other documents issued in connection with the grant.

 

2.4          Expense Reimbursement.  The Company will reimburse Executive for
reasonable business expenses in accordance with the Company’s standard expense
reimbursement policy, as the same may be modified by the Company from time to
time. The Company shall reimburse Executive for all customary and appropriate
business-related expenses actually incurred and documented in accordance with
Company policy,  as in effect from time to time. For the avoidance of doubt, to
the extent that any reimbursements payable to Executive are subject to the
provisions of Section 409A of the Code: (a) any such reimbursements will be paid
no later than December 31 of the year following the year in which the expense
was incurred, (b) the amount of expenses reimbursed in one year will not affect
the amount eligible for reimbursement in any





2.

--------------------------------------------------------------------------------

 



 

subsequent year, and (c) the right to reimbursement under this Agreement will
not be subject to liquidation or exchange for another benefit.

 

3.            Ideas, Inventions, Competition and Confidentiality.  As a
condition of employment, Executive agrees to execute and abide by an Ideas,
Inventions, Competition and Confidentiality Agreement attached as Exhibit A
(“Proprietary Information Agreement”), which may be amended by the parties from
time to time without regard to this Agreement. The Proprietary Information
Agreement contains provisions that are intended by the parties to survive and do
survive termination of this Agreement.

 

4.            Outside Activities during Employment.    Except with the prior
written consent of the CEO, including consent given to Executive prior to the
signing of this Agreement, Executive will not, while employed by the Company,
undertake or engage in any other employment, occupation or business enterprise
that would interfere with Executive’s responsibilities and the performance of
Executive’s duties hereunder except for (i) reasonable time devoted to volunteer
services for or on behalf of such religious, educational, non-profit and/or
other charitable organization as Executive may wish to serve, (ii) reasonable
time devoted to activities in the non­ profit and business communities
consistent with Executive’s duties; and (iii) such other activities as may be
specifically approved by the Board. This restriction shall not, however,
preclude Executive (x) from owning less than one percent (1%) of the total
outstanding shares of a publicly traded company, or (y) from employment or
service in any capacity with Affiliates of the Company. As used in this
Agreement, “Affiliates” means an entity under common management or control with
the Company. It is acknowledged that Executive shall be permitted to manage his
personal investments and affairs, including but not limited to Charm Homes LLC
and SET Capital Partners, LLC and their respective subsidiaries and affiliates,
and any other investments or activities in ticket broker or home renovation
businesses; provided, however, that such activities set out herein shall be
limited by Executive so as not to interfere in any substantial respect,
individually or in the aggregate, with the performance of Executive’s duties and
responsibilities hereunder (which duties include, among other things, the
devotion of his full time, best efforts and substantially all of his business
time and attention to the business of the Company).

 

5.            No Conflict with Existing Obligations.    Executive represents
that Executive’s performance of all the terms of this Agreement does not and
will not breach any agreement or obligation of any kind made prior to
Executive’s employment by the Company, including agreements or obligations
Executive may have with prior employers or entities for which Executive has
provided services. Executive has not entered into, and Executive agrees that
Executive will not enter into, any agreement or obligation, either written or
oral, in conflict herewith. As part of this obligation, Executive agrees that he
is subject to a duty to maintain the confidentiality of confidential or
proprietary information that he has received from third parties, to hold such
information in the strictest confidence, and not to disclose it to any person or
entity or use it in carrying out Executive’s work for the Company, consistent
with any agreements between Executive and such third party or third parties.

 

6.           Termination of Employment. The parties acknowledge that
Executive’s employment relationship with the Company is at-will, meaning either
the Company or Executive may terminate Executive’s employment at any time, with
or without cause or advanced notice, except for the notice from Executive set
out in Section 8.1 below. The provisions in this Section





3.

--------------------------------------------------------------------------------

 



 

govern the amount of compensation, if any, to be provided to Executive upon
termination of employment and do not alter this at-will status.

 

6.1       Termination by the Company without Cause or for Good Reason.

 

(a)           The Company shall have the right to terminate Executive’s
employment with the Company pursuant to this Section 6.1 at any time, in
accordance with Section 6.6, without “Cause” (as defined in Section 6.2(b)
below) by giving notice as described in Section 8.1 of this Agreement. A
termination pursuant to Section 6.5 below is not a termination without “Cause”
for purposes of receiving the benefits described in this Section 6.1.

 

(b)          If the Company terminates Executive’s employment at any time
without Cause or Executive terminates his employment with the Company for Good
Reason and provided that such termination constitutes a “separation from
service” (as defined under Treasury Regulation Section 1.409A-l(h), without
regard to any alternative definition thereunder, a “Separation from Service”),
then Executive shall be entitled to receive the Accrued Obligations (defined
below). If Executive complies with the obligations in Section 6.l(c) below,
Executive shall also be eligible to receive the following severance benefits:
(1) an amount equal to Executive’s then current Base Salary for one (1) year,
less all applicable withholdings and deductions (“Severance”), paid in equal
installments beginning on the Company’s first regularly scheduled payroll date
following the Release Effective Date (as defined in Section 6.l(c) below), with
the remaining installments occurring on the Company’s regularly scheduled
payroll dates thereafter and (2) a pro rata portion of Executive’s Target Amount
for the performance year in which Executive’s termination occurs, with such pro
rata portion calculated based upon the number of days that Executive was
employed during such performance year divided by the total number of days in
such performance year, payable as a lump sum payment on the Release Effective
Date (as defined below) (“Bonus Severance”).

 

(c)        Executive will be paid all of the Accrued Obligations on the
Company’s first payroll date after Executive’s date of termination from
employment or earlier if required by law. Executive shall receive the Severance
and Bonus Severance pursuant to Section 6.l(b) of this Agreement and the
payments pursuant to Section 6.l(d) if: (i) by the 60th day following the date
of Executive’s Separation from Service, he has signed and delivered to the
Company a separation agreement containing an effective, general release of
claims in favor of the Company and its affiliates and representatives, in a form
acceptable to the Company (the “Release”), which cannot be revoked in whole or
part by such date (the date that the Release can no longer be revoked is
referred to as the “Release Effective Date”); and (ii) if he holds any other
positions with the Company, he resigns such position(s) to be effective no later
than the date of Executive’s termination date (or such other date as requested
by the Board); (iii) he returns all Company property; (iv) he complies with his
post-termination obligations under this Agreement and the Proprietary
Information Agreement; and (v) he complies with the terms of the Release,
including without limitation any non-disparagement and confidentiality
provisions contained in Release. The separation agreement will not release
Senseonics Holdings, Inc. from its obligations to Executive under the
Indemnification Agreement nor shall it release the Company from its
indemnification obligations under the Company’s articles of incorporation,
by-laws or general corporation law, to the extent such obligations arise from
matters or conduct occurring prior to the date of Executive’s separation from
the Company. To the extent that any severance payments are

 





4.

--------------------------------------------------------------------------------

 



 

deferred compensation under Section 409A of the Code,  and are not otherwise
exempt from the application of Section 409A, then, if the period during which
Executive may consider and sign the Release spans two calendar years, the
payment of Severance will not be made or begin until the later calendar year.

 

(d)        If Executive timely elects continued coverage under COBRA for himself
and his covered dependents under the Company’s group health plans following such
termination, then the Company shall pay the COBRA premiums necessary to continue
Executive’s and his covered dependents’ health insurance coverage in effect for
himself (and his covered dependents) on the termination date until the earliest
of: (i) twelve (12) months following the termination date (the “COBRA Severance
Period”); (ii) the date when Executive becomes eligible for substantially
equivalent health insurance coverage in connection with new employment or
self­employment; or (iii) the date Executive ceases to  be
eligible  for  COBRA  continuation  coverage for any reason, including plan
termination (such period from the termination  date  through  the earlier of
(i)-(iii), (the “COBRA Payment Period”).  Notwithstanding the foregoing,  if at
any time the Company determines that its payment of COBRA
premiums  on  Executive’s  behalf  would result in a violation of
applicable  law (including,  but not limited  to, the  2010  Patient  Protection
and Affordable Care Act,  as amended by the 2010 Health Care and Education
Reconciliation Act),  then in lieu of paying COBRA premiums pursuant to this
Section,  the  Company  shall  pay Executive on the last day of each remaining
month of the COBRA Payment Period, a fully taxable cash payment equal to the
COBRA premium for such month,  subject to applicable tax withholding (such
amount, the “Special Severance Payment”), such Special Severance Payment to be
made without regard to the COBRA period prior to the end of the COBRA Payment
Period. Nothing in this Agreement shall deprive Executive of his rights under
COBRA or ERISA for benefits under plans and policies arising under his
employment by the Company.

 

(e)        For purposes of this Agreement, “Accrued Obligations” are (i)
Executive’s accrued but unpaid salary through the date of termination,  (ii) any
unreimbursed business expenses incurred by Executive payable in accordance with
the Company’s standard expense reimbursement policies, and (iii) benefits owed
to Executive under any qualified retirement plan or health and welfare benefit
plan in which Executive was a participant in accordance with applicable law and
the provisions of such plan.

 

(f)        The Severance and Bonus Severance provided to Executive pursuant to
this Section 6.1 are in lieu of, and not in addition to,  any  benefits to which
Executive may otherwise be entitled under any Company severance plan, policy or
program.

 

(g)        Any damages caused by the termination of Executive’s employment
without Cause would be difficult to ascertain; therefore, the Severance and
Bonus Severance for which Executive is eligible pursuant to Section 6.1(b) above
in exchange for the Release is agreed to by the parties as liquidated damages,
to serve as full compensation, and not a penalty.

 

(h)        For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following events without Executive’s consent: (i) a
material reduction in Executive’s Base Salary of at least 10%; (ii) a material
breach of this Agreement by the Company; (iii) any material diminution in
Executive’s duties,  responsibilities,  authority,  reporting structure
(including being required to report to a person other than the Chief Executive
Officer then in office

 





5.

--------------------------------------------------------------------------------

 



 

or to the Board of Directors of the Company, any parent or any successor
entity), status or title (including a reduction in title from “Chief Financial
Officer”), unless approved in writing by Executive; or (iv) the relocation of
Executive’s principal place of employment, without Executive’s consent, in a
manner that lengthens his one-way commute distance by thirty-five (35) or more
miles from his then-current principal place of employment immediately prior to
such relocation; provided, however, that, any such termination by Executive
shall only be deemed for Good Reason pursuant to this definition if: (1)
Executive gives the Company written notice of his intent to terminate for Good
Reason within thirty (30) days following the first occurrence of the
condition(s) that he believes constitute(s) Good Reason, which notice shall
describe such condition(s); (2) the Company fails to remedy such condition(s)
within thirty (30) days following receipt of the written notice (the “Cure
Period”); and (3) Executive voluntarily terminates his employment within thirty
(30) days following the end of the Cure Period.

 

(i)         Any damages caused by the termination of Executive’s employment
without Cause or for Good Reason would be difficult to ascertain; therefore, the
payments for which Executive is eligible pursuant to this Section 6.1 above in
exchange for the Release is agreed to by the parties as liquidated damages, to
serve as full compensation, and not a penalty.

 

6.2        Termination by the Company without Cause or for Good Reason Following
a Change in Control.

 

(a)        If (x) Executive’s employment by the Company is terminated by the
Company without “Cause” (and not due to Disability or death) or by Executive for
Good Reason in anticipation of a Change of Control (as defined below) for which
definitive documentation is executed within ninety (90) days of such termination
date, or if (y) Executive’s employment by the Company or any successor entity is
terminated by the Company or the successor entity without “Cause (and not due to
Disability or death) following execution of definitive documentation for or in
the twelve (12) months following a Change in Control, then the Company (or
successor entity, as applicable) shall pay or provide Executive with the Accrued
Obligations and all of the benefits described in Section 6.1 above, subject to
Executive’s compliance with Section 6.l(c); provided that: (i) in lieu of the
bonus described in Section 6.l(b), the Company shall pay Executive 125% of the
Target Amount for the performance year in which Executive’s termination occurs,
payable as a lump sum payment on the Release Effective Date; and (ii) 100% of
the then unvested portion of any equity awards granted to Executive prior to the
Change of Control, or provided in conversion or exchange for such equity awards,
shall become fully vested.

 

(b)        For purposes of this Agreement, a “Change in Control” means (a) any
consolidation or merger of the Company with or into any other corporation or
other entity or person, or any other corporate reorganization, other than any
such consolidation, merger or reorganization in which the stockholders of the
Company immediately prior to such consolidation, merger or reorganization,
continue to hold a majority of the voting power of the surviving entity (or, if
the surviving entity is a wholly owned subsidiary, its parent) immediately after
such consolidation,  merger or reorganization; (b) any transaction or series of
related transactions to which the Company is a party in which in excess of fifty
percent (50%) of the Company’s voting power is transferred; provided that the
foregoing shall not include any transaction or series of transactions
principally for bona fide equity financing purposes in which cash is received by
the Company or indebtedness of the Company is cancelled or converted or a
combination thereof; or

 





6.

--------------------------------------------------------------------------------

 



 

(c) a sale, lease,  exclusive license or other disposition of all or
substantially all of the assets of the Company. In the event  of any
interpretation of this definition, the Board of Directors of the Company, upon
advice of legal counsel, shall have final and conclusive authority, so long as
such authority is exercised in good faith.  Notwithstanding the foregoing, a
Change in Control  will only be deemed to occur for purposes of this Agreement
it is also meets the definition used for purposes of Treasury Regulation Section
l.409A-3(a)(5), that is, as defined under Treasury Regulation Section
1.409A-3(i)(5).

 

(c)        Any damages caused by the termination of Executive’s employment
without Cause or for Good Reason following a Change in Control would be
difficult to ascertain; therefore, the payments for which Executive is eligible
pursuant to Section 6.2 above in exchange for the Release is agreed to by the
parties as liquidated damages, to serve as full compensation, and not a penalty.

 

6.3       Termination by the Company for Cause.

 

(a)        The Company shall have the right to terminate Executive’s employment
with the Company at any time, in accordance with Section 6.6, for Cause by
giving notice as described in Section 8.1 of this Agreement. In the event
Executive’s employment is terminated at any time for Cause, Executive will not
receive Severance,  a Severance Bonus or any other severance compensation or
benefits,  except that, pursuant to the Company’s standard payroll policies, the
Company shall pay to Executive the Accrued Obligations.

 

(b)        “Cause” for termination shall mean that the Company has determined in
its sole discretion that Executive has engaged in any of the following: (i) a
material breach of any covenant or condition under this Agreement or any other
agreement between the parties; (ii) any act constituting dishonesty, fraud,
immoral or disreputable conduct; (iii) any conduct which constitutes a felony
under applicable law; (iv) violation of any written Company policy or any act of
misconduct; (v) refusal to follow or implement a clear and reasonable directive
of the Company; (vi) negligence or incompetence in the performance of
Executive’s duties or failure to perform such duties in a manner
satisfactory  to the Company after the expiration of ten (10) days without cure
after written notice of such failure; or (vii) breach of fiduciary duty.

 

6.4       Resignation by Executive.

 

(a)        Executive may resign from Executive’s employment with the Company at
any time,  in accordance with Section 6.6, by giving notice as described in
Section 8.1.

 

(b)        In the event Executive resigns from Executive’s employment with the
Company for any reason, Executive will not receive Severance, a Severance Bonus
or any other severance compensation or benefits, except that, pursuant to the
Company’s standard payroll policies, the Company shall pay to Executive the
Accrued Obligations.

 

6.5       Termination by Virtue of Death or Disability of Executive.

 





7.

--------------------------------------------------------------------------------

 



 

(a)        In the event of Executive’s death while employed pursuant to this
Agreement, all obligations of the parties hereunder shall terminate immediately,
in accordance with Section 6.6, and the Company shall, pursuant to the Company’s
standard payroll policies, pay to Executive’s legal representatives all Accrued
Obligations.

 

(b)        Subject to applicable state and federal law, the Company shall at all
times have the right,  upon written notice to Executive, and in accordance with
Section 6.6, to terminate this Agreement based on Executive’s Disability.
Termination by the Company of Executive’s employment based on “Disability” shall
mean termination because Executive is unable due to a physical or mental
condition to perform the essential functions of his position with or without
reasonable accommodation for 180 days in the aggregate during any twelve (12)
month period or based on the written certification by two licensed physicians of
the likely continuation of such condition for such period. This definition shall
be interpreted and applied consistent with the Americans with Disabilities Act,
the Family and Medical Leave Act, and other applicable law. In the event
Executive’s employment is terminated based on Executive’s Disability, the
Company shall pay or provide Executive with the Accrued Obligations and the
Severance, Bonus Severance and all of the benefits described in Section 6.1
above, subject to Executive’s compliance with Section 6.l(c).

 

6.6       Notice; Effective Date of Termination.

 

(a)        Termination of Executive’s employment pursuant to this Agreement
shall be effective on the earliest of:

 

(i)         immediately after the Company gives notice to Executive of
Executive’s termination, with or without Cause,  unless pursuant to Section
6.3(b)(vi) in which case ten (10) days after notice if not cured or unless the
Company specifies a later date, in which case, termination shall be effective as
of such later date;

 

(ii)        immediately upon the Executive’s death;

 

(iii)       ten (10) days after the Company gives notice to Executive of
Executive’s termination on account of Executive’s Disability, unless the Company
specifies a later date, in which case, termination shall be effective as of such
later date, provided that Executive has not returned to the full time
performance of Executive’s duties prior to such date;

 

(iv)       thirty (30) days after the Executive gives written notice to the
Company of Executive’s  resignation, provided that the Company may set a
termination date at any time between the date of notice and the date of
resignation, in which case the Executive’s resignation shall be effective as of
such other date. Executive will receive compensation through any notice period
required by Company; or

 

(v)        for a termination for Good Reason, immediately upon Executive’s full
satisfaction of the requirements of Section 6.1(h).

 

(b)        In the event notice of a termination under subsections (a)(i),
 (iii), (iv) and (iv) is given orally,  at the other party’s request, the party
giving notice must provide written confirmation of such notice within five (5)
business days of the request in compliance with

 





8.

--------------------------------------------------------------------------------

 



 

the requirement of Section 8.1 below. In the event of a termination for Cause or
Good Reason, written confirmation shall specify the subsection(s) of the
definition of Cause or Good Reason relied on to support the decision to
terminate.

 

6.7       Cooperation with Company after Termination of Employment.  Following
termination of Executive’s  employment for any reason, Executive agrees to
cooperate fully with the Company in connection with its actual or contemplated
defense, prosecution, or investigation of any claims or demands by or against
third parties, or other matters arising from events, acts, or failures to act
that occurred during the period of Executive’s employment by the Company. Such
cooperation includes, without limitation, making Executive available to the
Company upon reasonable notice, without subpoena, to provide complete, truthful
and accurate information in witness interviews, depositions and trial testimony.
In addition, for six months after Executive’s employment with the Company ends
for any reason, Executive agrees to cooperate fully with the Company in all
matters relating to the transition of Executive’s work and responsibilities on
behalf of the Company, including, but not limited to, any present, prior or
subsequent relationships and the orderly transfer of any such work and
institutional knowledge to such other persons as may be designated by the
Company. The Company will reimburse Executive for reasonable out-of-pocket
expenses Executive incurs in connection with any such cooperation (excluding
forgone wages, salary, or other compensation) and will make reasonable efforts
to accommodate Executive’s scheduling needs.

 

6.8       Application of Section 409A.  It is intended that all of the severance
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Section 409A of the Code and the
regulations and other guidance thereunder and any state law of similar effect
(collectively, “Section 409A”) provided under Treasury Regulations Sections
l.409A-l(b)(4) and l.409A-l(b)(9), and this Agreement will be construed in a
manner that complies with Section 409A. If not so exempt, this Agreement (and
any definitions hereunder) will be construed in a manner that complies with
Section 409A, and incorporates by reference all required definitions and payment
terms. No severance payments will be made under this Agreement unless
Executive’s termination of employment constitutes a “separation from service”
(as defined under Treasury Regulation Section l.409A-l(h)). For purposes of
Section 409A (including, without limitation, for purposes of Treasury
Regulations Section l.409A-2(b)(2)(iii)), Executive’s  right to receive any
installment payments under this Agreement (whether severance payments or
otherwise) shall be treated as a right to receive a series of separate payments
and, accordingly, each installment payment hereunder shall at all times be
considered a separate and distinct payment. If the Company determines that the
severance benefits provided under this Agreement constitutes “deferred
compensation” under Section 409A and if Executive is a “specified employee” of
the Company, as such term is defined in Section 409A(a)(2)(B)(i) of the Code at
the time of Executive’s Separation from Service, then, solely to the extent
necessary to avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the Severance will be delayed as follows:  on the
earlier to occur of (a) the date that is six months and one day after
Executive’s Separation from Service, and (b) the date of Executive’s death (such
earlier date, the “Delayed Initial Payment Date”), the Company will (i) pay to
Executive a lump sum amount equal to the sum of the severance benefits that
Executive would otherwise have received through the Delayed Initial Payment Date
if the commencement of the payment of the severance benefits had not been
delayed pursuant to this Section 6.8 and (ii) commence paying the balance of the
severance benefits in accordance with the

 





9.

--------------------------------------------------------------------------------

 



 

applicable payment schedule set forth in Section 6. No interest shall be due on
any amounts deferred pursuant to this Section 6.8.

 

7.         Section 280G.

 

7.1       Anything in this Agreement to the contrary notwithstanding, in the
event that the amount of any compensation, payment or distribution by the
Company to or for the benefit of Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, calculated in a manner consistent with Section 280G of the Code and
the applicable regulations thereunder (the “Aggregate Payments”), would be
subject to the excise tax imposed by Section 4999 of the Code, then the
Aggregate Payments shall be reduced (but not below zero) so that the sum of all
of the Aggregate Payments shall be $1.00 less than the amount at which Executive
becomes subject to the excise tax imposed by Section 4999 of the Code; provided
that such reduction shall only occur if it would result in Executive receiving a
higher After Tax Amount (as defined below) than Executive would receive if the
Aggregate Payments were not subject to such reduction. In such event, the
Aggregate Payments shall be reduced in the following order, in each case, in
reverse chronological order beginning with the Aggregate Payments that are to be
paid the furthest in time from consummation of the transaction that is subject
to Section 280G of the Code: (1) cash payments not subject to Section 409A of
the Code; (2) cash  payments  subject  to  Section  409A of the Code; (3)
equity-based payments and acceleration; and (4) non-cash forms of benefits;
provided that in the case of all the foregoing Aggregate Payments all amounts or
payments that are not subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c) shall be reduced before any amounts that are subject to
calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

 

7.2       For purposes of this Section 5, the “After Tax Amount” means the
amount of the Aggregate Payments less all federal, state, and local income,
excise and employment taxes imposed on Executive as a result of Executive’s
receipt of the Aggregate Payments. For purposes of determining the After Tax
Amount, Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation applicable to individuals for the
calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes

 

8.         General Provisions.

 

8.1       Notices.  Any notices required hereunder to be in writing shall be
deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by electronic mail or confirmed facsimile if sent during
normal business hours of the recipient, and if not, then on the next business
day, (c) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
at its primary office location to the attention of the Chief Executive Officer
and to the General Counsel, and to Executive at either Executive’s address as
listed on the Company payroll, or Company-issued email address, or at such other
address as the Company or Executive may designate by ten (10) days advance
written notice to the other.

 





10.

--------------------------------------------------------------------------------

 



 

8.2       Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

 

8.3       Survival.  Provisions of this Agreement which by their terms must
survive the termination of this Agreement in order to effectuate the intent of
the parties will survive any such termination, whether by expiration of the
term, termination of Executive’s  employment, or otherwise, for such period as
may be appropriate under the circumstances.

 

8.4       Waiver.  If either party should waive any breach of any provisions of
this Agreement, it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

 

8.5       Complete Agreement. This Agreement constitutes the entire agreement
between Executive and the Company with regard to the subject matter hereof. This
Agreement is the complete, final, and exclusive embodiment of their agreement
with regard to this subject matter and supersedes any prior oral discussions or
written communications and agreements. This Agreement is entered into without
reliance on any promise or representation other than those expressly contained
herein, and it cannot be modified or amended except in writing signed by
Executive and an authorized officer of the Company. The parties have entered
into a separate Ideas, Inventions, Competition and Confidential Information
Agreement and an Indemnification Agreement, and have or may enter into separate
agreements related to equity. These separate agreements govern other aspects of
the relationship between the parties, have or may have provisions that survive
termination of Executive’s employment under this Agreement, may be amended or
superseded by the parties without regard to this Agreement and are enforceable
according to their terms without regard to the enforcement provision of this
Agreement.

 

8.6       Counterparts.  This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement. The parties agree that facsimile and scanned image copies of
signatures will suffice as original signatures.

 

8.7       Headings.  The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

 

8.8       Successors and Assigns. The Company shall assign this Agreement and
its rights and obligations hereunder in whole, but not in part, to any Company
or other entity with or into which the Company may hereafter merge or
consolidate or to which the Company may transfer all or substantially all of its
assets, if in any such case said Company or other entity shall by operation of
law or expressly in writing assume all obligations of the Company hereunder as
fully as if it had been originally made a party hereto, but may not otherwise
assign this Agreement or its rights and obligations hereunder. Executive may not
assign or transfer this Agreement or any rights or obligations hereunder, other
than to his estate upon his death.

 





11.

--------------------------------------------------------------------------------

 



 

8.9       Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
Maryland.

 

8.10     Dispute Resolution. The parties recognize that litigation in federal or
state courts or before federal or state administrative agencies of disputes
arising out of the Executive’s employment with the Company or out of this
Agreement, or the Executive’s termination of employment or termination of this
Agreement, may not be in the best interests of either the Executive or the
Company, and may result in unnecessary costs, delays, complexities, and
uncertainty. The parties agree that any dispute between the parties arising out
of or relating to the negotiation, execution, performance or termination of this
Agreement or the Executive’s employment, including, but not limited to, any
claim arising out of this Agreement, claims under Title VII of the Civil Rights
Act of 1964, as amended, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act of 1967, the Americans with Disabilities Act of 1990, Section
1981 of the Civil Rights Act of 1966, as amended, the Family Medical Leave Act,
the Executive Retirement Income Security Act, and any similar federal, state or
local law, statute, regulation, or any common law doctrine, whether that dispute
arises during or after employment, shall be settled by binding arbitration in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association; provided however, that this dispute
resolution provision shall not apply to any separate agreements between the
parties that do not themselves specify arbitration as an exclusive remedy. The
location for the arbitration shall be the Washington, DC metropolitan area. Any
award made by such panel shall be final, binding and conclusive on the parties
for all purposes, and judgment upon the award rendered by the arbitrators may be
entered in any court having jurisdiction thereof. The arbitrators’ fees and
expenses and all administrative fees and expenses associated with the filing of
the arbitration shall be borne by the Company; provided however, that at the
Executive’s option, Executive may voluntarily pay up to one-half the costs and
fees. The parties acknowledge and agree that their obligations to arbitrate
under this Section survive the termination of this Agreement and continue after
the termination of the employment relationship between Executive and the
Company. The parties each further agree that the arbitration provisions of this
Agreement shall provide each party with its exclusive remedy, and each party
expressly waives any right it might have to seek redress in any other forum,
except as otherwise expressly provided in this Agreement. By election
arbitration as the means for final settlement of all claims, the parties hereby
waive their respective rights to, and agree not to, sue each other in any action
in a Federal, State or local court with respect to such claims, but may seek to
enforce in court an arbitration award rendered pursuant to this Agreement. The
parties specifically agree to waive their respective rights to a trial by jury,
and further agree that no demand, request or motion will be made for trial by
jury.

 

[SIGNATURES TO FOLLOW ON NEXT PAGE]

 

 

 



12.

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

 

 

 

 

SENSEONICS, INCORPORATED

 

 

 

 

 

By:

/s/ Tim Goodnow

 

 

Tim Goodnow

 

 

President  & Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Jon D. Isaacson

 

 

Jon D. Isaacson

 

 

--------------------------------------------------------------------------------